DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “…structure of display panel…”. However, this seems to just be a mere typographical error and should be written as “…structure of a display panel…”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “… second sub-pixels 1.” However, this seems to just be a mere typographical error and should be written as “…second sub-pixels.”  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the distances between any adjacent two of the plurality of sub-pixels are equal” (claim 1) and “each sub-pixel has a pixel side and a reserved side” (claim 2) must be shown or the feature(s) canceled from the claim(s). While the drawings may include these features, the features are not labeled such that it would not be clear to one having ordinary skill in the art what structures in the drawings represent each feature in the claimed invention.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, claims 1 and 16 recite “and distances between any adjacent two of the plurality of sub-pixels are equal”. This language is unclear as the distances are not labeled in the drawings and the language can be interpreted in two different ways: A) the distance between adjacent sub-pixels is the distance between the pixel sides of the adjacent sub-pixels or B) the distance between adjacent sub-pixels is the distance between the reserved sides of the adjacent sub-pixels. Further, it is unclear from the written specification and drawings how one should interpret the claim language as dependent claim 2 states that “each sub-pixel has a pixel side and a reserved side” and paragraph 0019 of the written specification states that “The reserved side of each sub-pixel constitute an outside edge of the sub-pixel”. This would seem to suggest that the distance between two adjacent sub-pixels would be determined by the distance between the reserved sides (outer edge) of the respective adjacent sub-pixels. However, the reserved sides of respective adjacent subpixels have no distance from each other as seen in the Applicant’s Fig. 3. Therefore, as the reserved side is the outer boundary of the sub-pixel, there is no distance between adjacent sub-pixels. As such, the language is unclear. For purposes of compact prosecution, the Examiner will interpret the language of claims 1 and 16 “distances between any adjacent two of the plurality of sub-pixels are equal” to be “distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal.” The interpretation is based upon the Applicant’s drawings which seems to show that there is equal spacing between pixel sides of any two adjacent sub-pixels (although as stated in the drawings objection above, the distances are not explicitly labeled). Appropriate correction is required.  
Claims 2-15 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 1.
Claims 17-20 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 16.
Regarding claim 5, claim 5 recites where a length of a shortest side of the third sub-pixel is smaller than that of a side of the first sub-pixel. However, as claim 2 recites a “reserved side” and a “pixel side”, it is unclear what type of side the term “a side” in claim 5 refers. The language of “a side” can be interpreted in one of three ways A) as a reserved side and/or a pixel side, B) a pixel side or C) a reserved side. For purposes of compact prosecution the Examiner interprets the language to be that of interpretation A where the recitation of “a side” in claim 5 can refer to a reserved side and/or a pixel side. The language should modified to clarify the language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0258441) hereinafter “Zhang” in view of Xiao et al. (US 2020/0273924) hereinafter “Xiao”.
Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal (See interpretation of the claim language in claim 1 stated in the 112(b) rejection above), Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 2, Fig. 1 of Zhang further teaches where each sub-pixel has a pixel side and a reserved side (See Picture 1 below), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.

    PNG
    media_image1.png
    253
    300
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Zhang Fig. 1 rotated 90 degrees)
Regarding claim 3, the combination of Zhang and Xiao teaches all of the elements of the claimed invention as stated above.
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Regarding claim 4, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure, the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure.
Regarding claim 5, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of a side of the first sub-pixel (Item 103).
Regarding claim 6, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) which are adjacent to each other and constitute a pixel unit combination, and the first sub-pixel (Item 103), the second sub-pixel (Item 104), and the third sub-pixel (Item 101) in one pixel unit combination have different colors (Paragraph 0079).
Regarding claim 7, Fig. 1 of Zhang further teaches where there is no gap between adjacent reserved sides of the sub-pixels in one pixel unit combination.
Regarding claim 8, Fig. 1 of Zhang further teaches where the lengths of the adjacent reserved sides of the sub-pixels in one pixel unit combination are equal.
Regarding claim 9, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) coincides with an intersection of a vertical central axis of the second sub-pixel (Item 104) and a horizontal central axis of the third sub-pixel (Item 101).
Regarding claim 10, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a distance between a central point of the second sub-pixel (Item 104) and a central point of the third sub-pixel (Item 101) is equal to a distance between a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) and a central point of the first sub-pixel (Item 103).
Regarding claim 11, Fig.1 of Zhang further teaches where a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) in the pixel unit combination is located on a central point line of the second sub-pixel (Item 104).
Regarding claim 14, Fig. 1 of Zhang further teaches wherein, in a first direction (left to right across the page when the page is rotated to the right 90 degrees), the third sub-pixels (Items 101) are located in odd rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Item 104) are alternately arranged in even rows (See Examiner’s Note below); and in a second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Item 103) and the third sub-pixels (Item 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the 5third sub-pixels (Items 101) are arranged along a same line, and central points of the shortest side among reserved sides of the third sub-pixels (Item 101) are located on an imaginary line connecting two centers of the vertically arranged second sub-pixels (Item 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 15, Fig. 1 of Zhang further teaches wherein, in the first direction (left to right across the page when the page is rotated to the right 90 degrees), the third 10sub-pixels (Items 101) are located in even rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Items 104) are alternately arranged in odd rows (See Examiner’s Note below); and in the second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Items 103) and the third sub-pixels (Items 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the third sub-pixels (Items 103) are arranged along a same line, and central points of shortest sides among reserved sides of the third sub-pixels (Items 101) are located on an imaginary line connecting two centers 15of the vertically arranged second sub-pixels (Items 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 16, Fig. 1 of Zhang teaches a display apparatus, comprising: a display panel, the display panel having a pixel arrangement structure (Paragraph 0002) comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal (See interpretation of the claim language in claim 1 stated in the 112(b) rejection above), Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 17, Fig. 1 of Zhang further teaches where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), a distance between the pixel side and the corresponding reserved side is equal around an entire sub-pixel, wherein the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel. 
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
  However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04)
Regarding claim 18, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure (Paragraph 0023), the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure. 
Regarding claim 19, Fig. 1 Zhang further teaches where the first sub-pixel (Item 103) has a square structure (Paragraph 0097), the second sub-pixel (Item 104) has a regular hexagonal structure, and the third sub-pixel (Item 101) has a non-regular octagonal structure.
Regarding claim 20, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of a side of the first sub-pixel (Item 103).
Under an alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 102) and a third sub-pixel (Item 103), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 102) and the third sub-pixel (Item 103) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal (See interpretation of the claim language in claim 1 stated in the 112(b) rejection above), Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Under the alternative interpretation of Zhang, Regarding claim 12, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 102) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 103) is a red sub-pixel (Paragraph 0030). 
Under a second alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 103) and a third sub-pixel (Item 102), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 103) and the third sub-pixel (Item 102) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal (See interpretation of the claim language in claim 1 stated in the 112(b) rejection above), Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Under the second alternative interpretation of Zhang, Regarding claim 13, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 103) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 102) is a red sub-pixel (Paragraph 0030). 
Alternatively, Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0258441) hereinafter “Zhang” in view of Wang et al. (US 2020/0357862) hereinafter “Wang”.
Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 2, Fig. 1 of Zhang further teaches where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
Regarding claim 3, the combination of Zhang and Xiao teaches all of the elements of the claimed invention as stated above.
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04)
Regarding claim 4, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure, the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure.
Regarding claim 5, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of a side of the first sub-pixel (Item 103).
Regarding claim 6, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) which are adjacent to each other and constitute a pixel unit combination, and the first sub-pixel (Item 103), the second sub-pixel (Item 104), and the third sub-pixel (Item 101) in one pixel unit combination have different colors (Paragraph 0079).
Regarding claim 7, Fig. 1 of Zhang further teaches where there is no gap between adjacent reserved sides of the sub-pixels in one pixel unit combination.
Regarding claim 8, Fig. 1 of Zhang further teaches where the lengths of the adjacent reserved sides of the sub-pixels in one pixel unit combination are equal.
Regarding claim 9, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) coincides with an intersection of a vertical central axis of the second sub-pixel (Item 104) and a horizontal central axis of the third sub-pixel (Item 101).
Regarding claim 10, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a distance between a central point of the second sub-pixel (Item 104) and a central point of the third sub-pixel (Item 101) is equal to a distance between a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) and a central point of the first sub-pixel (Item 103).
Regarding claim 11, Fig.1 of Zhang further teaches where a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) in the pixel unit combination is located on a central point line of the second sub-pixel (Item 104).
Regarding claim 14, Fig. 1 of Zhang further teaches wherein, in a first direction (left to right across the page when the page is rotated to the right 90 degrees), the third sub-pixels (Items 101) are located in odd rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Item 104) are alternately arranged in even rows (See Examiner’s Note below); and in a second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Item 103) and the third sub-pixels (Item 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the 5third sub-pixels (Items 101) are arranged along a same line, and central points of the shortest side among reserved sides of the third sub-pixels (Item 101) are located on an imaginary line connecting two centers of the vertically arranged second sub-pixels (Item 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 15, Fig. 1 of Zhang further teaches wherein, in the first direction (left to right across the page when the page is rotated to the right 90 degrees), the third 10sub-pixels (Items 101) are located in even rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Items 104) are alternately arranged in odd rows (See Examiner’s Note below); and in the second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Items 103) and the third sub-pixels (Items 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the third sub-pixels (Items 103) are arranged along a same line, and central points of shortest sides among reserved sides of the third sub-pixels (Items 101) are located on an imaginary line connecting two centers 15of the vertically arranged second sub-pixels (Items 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 16, Fig. 1 of Zhang teaches a display apparatus, comprising: a display panel, the display panel having a pixel arrangement structure (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Regarding claim 17, Fig. 1 of Zhang further teaches where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), a distance between the pixel side and the corresponding reserved side is equal around an entire sub-pixel, wherein the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel. 
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
  Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel side and the corresponding reserved side of each sub-pixel be equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073).
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04)
Regarding claim 18, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure (Paragraph 0023), the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure. 
Regarding claim 19, Fig. 1 Zhang further teaches where the first sub-pixel (Item 103) has a square structure (Paragraph 0097), the second sub-pixel (Item 104) has a regular hexagonal structure, and the third sub-pixel (Item 101) has a non-regular octagonal structure.
Regarding claim 20, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of a side of the first sub-pixel (Item 103).
Under an alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 102) and a third sub-pixel (Item 103), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 102) and the third sub-pixel (Item 103) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Under the alternative interpretation of Zhang, Regarding claim 12, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 102) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 103) is a red sub-pixel (Paragraph 0030). 
Under a second alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 103) and a third sub-pixel (Item 102), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 103) and the third sub-pixel (Item 102) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides).
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Under the second alternative interpretation of Zhang, Regarding claim 13, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 103) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 102) is a red sub-pixel (Paragraph 0030). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891